Name: Council Regulation (EU) NoÃ 1232/2012 of 17Ã December 2012 amending Regulation (EU) NoÃ 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  fisheries;  agricultural activity;  EU finance;  tariff policy;  trade
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 350/8 COUNCIL REGULATION (EU) No 1232/2012 of 17 December 2012 amending Regulation (EU) No 1344/2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on certain new products which are not currently listed in the Annex to Council Regulation (EU) No 1344/2011 (1). (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for 39 of the products which are currently listed in the Annex to Regulation (EU) No 1344/2011. Accordingly those products should be deleted. (3) It is necessary to modify the product description of 56 suspensions in the Annex to Regulation (EU) No 1344/2011 in order to take account of technical product developments and economic trends on the market as well as linguistic adaptations. Moreover, TARIC codes for four products should be changed. In addition, double classification is considered necessary for three products, whereas for two products multiple classification is no longer necessary. (4) Those suspensions for which technical modifications are necessary should be deleted from the list of suspensions in the Annex to Regulation (EU) No 1344/2011 and should be reinserted in that list with new product descriptions or new CN or TARIC codes. (5) A number of products were reviewed by the Commission in accordance with Article 2(2) and (3) of Regulation (EU) No 1344/2011. It is in the interest of the Union to provide for a new mandatory review of those products. The reviewed suspensions should therefore be deleted from the list of suspensions set out in the Annex to Regulation (EU) No 1344/2011 and reinserted in that list with new time limits for a mandatory review. (6) In view of their temporary nature, the suspensions listed in Annex I to this Regulation should be reviewed systematically, five years after their application or renewal. Moreover, closure of certain suspensions should be warranted at any time, following a proposal of the Commission on the basis of a review carried out on initiative of the Commission or at the request of one or more Member States, on the grounds that the suspensions are no longer in the Unions interest to be maintained, or due to technical product developments, changed circumstances or economic trends on the market. (7) Since it is necessary that the suspensions laid down in this Regulation take effect from 1 January 2013, this Regulation should apply from the same date and enter into force immediately upon its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1344/2011 is hereby amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2012. For the Council The President S. ALETRARIS (1) OJ L 349, 31.12.2011, p. 1. ANNEX I CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review ex 2008 60 19 ex 2008 60 39 30 30 Sweet cherries containing added spirit, whether or not with a sugar content of 9 % by weight, of a diameter of not more than 19,9 mm, with stone, for use in chocolate products (1) 10 % (2) 30.6.2013 ex 2008 93 91 20 Sweetened dried cranberries, excluding packing alone as processing, for the manufacture of products of food processing industries (3) 0 % 31.12.2017 ex 2008 99 49 ex 2008 99 99 70 11 Blanched vine leaves of the genus Karakishmish, in brine containing:  14 % or more but not more 16 % ( ± 2 %) of salt,  0,2 % or more but not more than 0,3 % ( ± 0,1 %) of citric acid, and  0,03 % or more but not more than 0,05 % ( ± 0,01 %) of sodium benzoate for use in the manufacture of stuffed vine leaves with rice (1) 0 % 31.12.2017 ex 2009 49 30 91 Pineapple juice, other than in powder form:  with a Brix value of more than 20 but not more than 67,  a value of more than EUR 30 per 100 kg net weight,  containing added sugars used in the manufacture of products of food or drink industry (1) 0 % 31.12.2014 ex 2805 19 90 10 Lithium metal of a purity by weight of 99,7 % or more (CAS RN 7439-93-2) 0 % 31.12.2017 ex 2805 30 90 ex 2805 30 90 ex 2805 30 90 40 50 60 Rare earth metals, scandium and yttrium of a purity by weight of 98,5 % or more 0 % 31.12.2015 ex 2816 40 00 10 Barium hydroxide (CAS RN 17194-00-2) 0 % 31.12.2017 ex 2823 00 00 10 Titanium dioxide (CAS RN 13463-67-7):  of a purity by weight of 99,9 % or more,  with an average grain-size of 1,2 Ã ¼m or more but not more than 1,8 Ã ¼m  with a specific surface of 5,0 m2/g or more, but not more than 7,5 m2/g 0 % 31.12.2017 ex 2823 00 00 20 Titanium dioxide (CAS RN 13463-67-7) with a purity by weight of 99,7 % or more and containing by weight:  not more than 0,005 % of potassium and sodium combined (expressed as elemental sodium and elemental potassium),  not more than 0,01 % of phosphorus (expressed as elemental phosphorus), for use in the metallurgy (1) 0 % 31.12.2017 ex 2825 10 00 10 Hydroxylammonium chloride (CAS RN 5470-11-1) 0 % 31.12.2017 ex 2825 60 00 10 Zirconium dioxide (CAS RN 1314-23-4) 0 % 31.12.2017 ex 2835 10 00 10 Sodium hypophosphite monohydrate (CAS RN 10039-56-2) 0 % 31.12.2017 ex 2837 20 00 20 Ammonium iron (III) hexacyanoferrate (II) (CAS RN 25869-00-5) 0 % 31.12.2017 ex 2839 19 00 10 Disodium disilicate (CAS RN 13870-28-5) 0 % 31.12.2017 ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) (CAS RN 11120-25-5) 0 % 31.12.2017 ex 2841 90 85 10 Lithium cobalt(III) oxide with a cobalt content of at least 59 % (CAS RN 12190-79-3) 0 % 31.12.2017 ex 2850 00 20 30 Titanium nitride with a particle size of not more than 250 nm (CAS RN 25583-20-4) 0 % 31.12.2017 ex 2904 90 95 40 4-Chlorobenzenesulphonyl chloride (CAS RN 98-60-2) 0 % 31.12.2017 ex 2905 19 00 70 Titanium tetrabutanolate (CAS RN 5593-70-4) 0 % 31.12.2017 ex 2905 19 00 80 Titanium tetraisopropoxide (CAS RN 546-68-9) 0 % 31.12.2017 ex 2908 99 00 40 4,5-Dihydroxynaphthalene-2,7-disulphonic acid (CAS RN 148-25-4) 0 % 31.12.2017 ex 2912 49 00 20 4-Hydroxybenzaldehyde (CAS RN 123-08-0) 0 % 31.12.2017 ex 2914 19 90 20 Heptan-2-one (CAS RN 110-43-0) 0 % 31.12.2017 ex 2914 19 90 30 3-Methylbutanone (CAS RN 563-80-4) 0 % 31.12.2017 ex 2914 19 90 40 Pentan-2-one (CAS RN 107-87-9) 0 % 31.12.2017 ex 2914 39 00 30 Benzophenone (CAS RN 119-61-9) 0 % 31.12.2017 ex 2914 39 00 70 Benzil (CAS RN 134-81-6) 0 % 31.12.2017 ex 2914 39 00 80 4-Methylacetophenone (CAS RN 122-00-9) 0 % 31.12.2017 ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone (CAS RN 24650-42-8) 0 % 31.12.2017 ex 2914 50 00 70 16Ã ±,17Ã ±-Epoxy-3Ã ²-hydroxypregn-5-en-20-one (CAS RN 974-23-2) 0 % 31.12.2017 ex 2915 90 70 75 2,2-Dimethylbutyryl chloride (CAS RN 5856-77-9) 0 % 31.12.2017 ex 2916 12 00 60 Octadecyl acrylate (CAS RN 4813-57-4) 0 % 31.12.2017 ex 2916 39 90 55 4-tert-Butylbenzoic acid (CAS RN 98-73-7) 0 % 31.12.2017 ex 2916 39 90 75 m-Toluic acid (CAS RN 99-04-7) 0 % 31.12.2017 ex 2916 39 90 85 (2,4,5-Trifluorophenyl)acetic acid (CAS RN 209995-38-0) 0 % 31.12.2017 ex 2917 19 10 20 Diethyl malonate (CAS RN 105-53-3) 0 % 31.12.2017 ex 2918 29 00 70 Pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (CAS RN 6683-19-8) 0 % 31.12.2017 ex 2918 29 00 80 Butyl 3,5-bis(1,1-dimethylethylene)-4-hydroxybenzenepropanoate (CAS RN 52449-44-2) 0 % 31.12.2017 ex 2920 19 00 10 Fenitrothion (ISO) (CAS RN 122-14-5) 0 % 31.12.2013 ex 2921 19 60 10 2-(N,N-Diethylamino)ethyl chloride hydrochloride (CAS RN 869-24-9) 0 % 31.12.2017 ex 2921 30 99 30 1,3-Cyclohexanedimethanamine (CAS RN 2579-20-6) 0 % 31.12.2015 ex 2921 42 00 86 2,5-Dichloroaniline of a purity by weight of 99,5 % or more (CAS RN 95-82-9) 0 % 31.12.2017 ex 2921 42 00 87 N-Methylaniline (CAS RN 100-61-8) 0 % 31.12.2017 ex 2921 42 00 88 3,4-Dichloroaniline-6-sulphonic acid (CAS RN 6331-96-0) 0 % 31.12.2017 ex 2921 43 00 80 6-Chloro-Ã ±,Ã ±,Ã ±-trifluoro-m-toluidine (CAS RN 121-50-6) 0 % 31.12.2017 ex 2921 49 00 85 4-Isopropylaniline (CAS RN 99-88-7) 0 % 31.12.2017 ex 2921 59 90 30 3,3-Dichlorobenzidine dihydrochloride (CAS RN 612-83-9) 0 % 31.12.2017 ex 2921 59 90 60 (2R,5R)-1,6-Diphenylhexane-2,5-diamine dihydrochloride (CAS RN 1247119-31-8) 0 % 31.12.2017 ex 2922 49 85 20 3-Amino-4-chlorobenzoic acid (CAS RN 2840-28-0) 0 % 31.12.2017 ex 2922 49 85 60 Ethyl-4-dimethylaminobenzoate (CAS RN 10287-53-3) 0 % 31.12.2017 ex 2924 19 00 80 Tetrabutylurea (CAS RN 4559-86-8) 0 % 31.12.2017 ex 2924 29 98 51 Methyl 2-amino-4-[[(2,5-dichlorophenyl)amino]carbonyl]benzoate (CAS RN 59673-82-4) 0 % 31.12.2017 ex 2924 29 98 53 4-Amino-N-[4-(aminocarbonyl)phenyl]benzamide (CAS RN 74441-06-8) 0 % 31.12.2017 ex 2924 29 98 86 Anthranilamide of a purity by weight of 99,5 % or more (CAS RN 88-68-6) 0 % 31.12.2017 ex 2925 19 95 20 4,5,6,7-Tetrahydroisoindole-1,3-dione (CAS RN 4720-86-9) 0 % 31.12.2017 ex 2925 19 95 30 N,N-(m-Phenylene)dimaleimide (CAS RN 3006-93-7) 0 % 31.12.2017 ex 2926 90 95 18 Methyl cyanoacetate (CAS RN 105-34-0) 0 % 31.12.2017 ex 2927 00 00 80 4-[(2,5-Dichlorophenyl)azo]-3-hydroxy-2-naphthoic acid (CAS RN 51867-77-7) 0 % 31.12.2017 ex 2928 00 90 75 Metaflumizone (ISO) (CAS RN 139968-49-3) 0 % 31.12.2016 ex 2928 00 90 80 Cyflufenamid (ISO) (CAS RN 180409-60-3) 0 % 31.12.2013 ex 2928 00 90 85 Daminozide (ISO) with a purity by weight of 99 % or more (CAS RN 1596-84-5) 0 % 31.12.2016 ex 2930 20 00 10 Prosulfocarb (ISO) (CAS RN 52888-80-9) 0 % 31.12.2017 ex 2930 90 99 66 Diphenyl sulphide (CAS RN 139-66-2) 0 % 31.12.2017 ex 2930 90 99 67 3-Bromomethyl-2-chloro-4-(methylsulphonyl)-benzoic acid (CAS RN 120100-05-2) 0 % 31.12.2013 ex 2930 90 99 68 Clethodim (ISO) (CAS RN 99129-21-2) 0 % 31.12.2017 ex 2930 90 99 71 Triphenylsulphonium chloride (CAS RN 4270-70-6) 0 % 31.12.2013 ex 2930 90 99 83 Methyl-p-tolyl sulphone (CAS RN 3185-99-7) 0 % 31.12.2017 ex 2931 90 90 14 Sodium diisobutyldithiophosphinate (CAS RN 13360-78-6) in an aqueous solution 0 % 31.12.2017 ex 2932 20 90 20 Ethyl 6-(diethylamino)-3-oxo-3H-spiro[2-benzofuran-1,9-xanthene]-2-carboxylate (CAS RN 154306-60-2) 0 % 31.12.2017 ex 2932 20 90 40 (S)-(-)-Ã ±-Amino-Ã ³-butyrolactonehydrobromide (CAS RN 15295-77-9) 0 % 31.12.2017 ex 2933 19 90 40 Edaravone (INN) (CAS RN 89-25-8) 0 % 31.12.2013 ex 2933 19 90 80 3-(4,5-Dihydro-3-methyl-5-oxo-1H-pyrazol-1-yl)benzenesulphonic acid (CAS RN 119-17-5) 0 % 31.12.2017 ex 2933 29 90 40 Triflumizole (ISO) (CAS RN 68694-11-1) 0 % 31.12.2013 ex 2933 39 99 12 2,3-Dichloropyridine (CAS RN 2402-77-9) 0 % 31.12.2017 ex 2933 39 99 18 6-Chloro-3-nitropyridin-2-ylamine (CAS RN 27048-04-0) 0 % 31.12.2017 ex 2933 39 99 55 Pyriproxyfen (ISO) of a purity by weight of 97 % or more (CAS RN 95737-68-1) 0 % 31.12.2014 ex 2933 59 95 77 3-(Trifluoromethyl)-5,6,7,8-tetrahydro[1,2,4]triazolo[4,3-a]pyrazine hydrochloride (1:1) (CAS RN 762240-92-6) 0 % 31.12.2017 ex 2933 69 80 55 Terbutryn (ISO) (CAS RN 886-50-0) 0 % 31.12.2015 ex 2933 79 00 30 5-Vinyl-2-pyrrolidone (CAS RN 7529-16-0) 0 % 31.12.2017 ex 2933 99 80 18 4,4-[(9-Butyl-9H-carbazol-3-yl)methylene]bis[N-methyl-N-phenylaniline] (CAS RN 67707-04-4) 0 % 31.12.2017 ex 2933 99 80 22 (2S)-2-Benzyl-N,N-dimethylaziridine-1-sulfonamide (CAS RN 902146-43-4) 0 % 31.12.2017 ex 2933 99 80 24 1,3-Dihydro-5,6-diamino-2H-benzimidazol-2-one (CAS RN 55621-49-3) 0 % 31.12.2017 ex 2933 99 80 28 N-(2,3-Dihydro-2-oxo-1H-benzimidazol-5-yl)-3-hydroxynaphthalene-2-carboxamide (CAS RN 26848-40-8) 0 % 31.12.2017 ex 2933 99 80 50 Metconazole (ISO) (CAS RN 125116-23-6) 3,2 % 31.12.2013 ex 2933 99 80 89 Carbendazim (ISO) (CAS RN 10605-21-7) 0 % 31.12.2013 ex 2934 10 00 15 4-Nitrophenyl thiazol-5-ylmethyl carbonate (CAS RN 144163-97-3) 0 % 31.12.2017 ex 2934 10 00 25 (S)-Ethyl-2-(3-((2-isopropylthiazol-4-yl)methyl)-3-methylureido)-4-morpholinobutanoate oxalate (CAS RN 1247119-36-3) 0 % 31.12.2017 ex 2934 10 00 35 (2-Isopropylthiazol-4-yl)-N-methylmethanamine dihydrochloride (CAS RN 1185167-55-8) 0 % 31.12.2017 ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) (CAS RN 2634-33-5) 0 % 31.12.2017 ex 2934 30 90 10 2-Methylthiophenothiazine (CAS RN 7643-08-5) 0 % 31.12.2017 ex 2934 99 90 12 Morpholino phosphorodiamidate oligomers (morpholino oligonucleotides) intended for genetic research (1) 0 % 31.12.2017 ex 2934 99 90 14 Ethyl N-{[1-methyl-2-({[4-(5-oxo-4,5-dihydro-1,2,4-oxadiazol-3-yl)phenyl]amino}methyl)-1H-benzimidazol-5-yl]carbonyl}-N-pyridin-2-yl-b-alaninate (CAS RN 872728-84-2) 0 % 31.12.2017 ex 2934 99 90 15 Carboxin (ISO) (CAS RN 5234-68-4) 0 % 31.12.2013 ex 2934 99 90 18 3,3-bis(2-Methyl-1-octyl-1H-indol-3-yl)phthalide (CAS RN 50292-95-0) 0 % 31.12.2017 ex 2934 99 90 22 7-[4-(Diethylamino)-2-ethoxyphenyl]-7-(2-methyl-1-octyl-1H-indol-3-yl) furo[3,4-b]pyridin-5(7H)-one (CAS RN 87563-89-1) 0 % 31.12.2017 ex 2934 99 90 23 Bromuconazole (ISO) with a purity by weight of 96 % or more (CAS RN 116255-48-2) 0 % 31.12.2016 ex 2934 99 90 74 2-Isopropylthioxanthone (CAS RN 5495-84-1) 0 % 31.12.2017 ex 2934 99 90 83 Flumioxazin (ISO) of a purity by weight of 96 % or more (CAS RN 103361-09-7) 0 % 31.12.2014 ex 2934 99 90 84 Etoxazole (ISO) of a purity by weight of 94,8 % or more (CAS RN 153233-91-1) 0 % 31.12.2014 ex 2942 00 00 10 N,N-Dimethyloctylamine  boron trichloride (1:1) (CAS RN 34762-90-8) 0 % 31.12.2017 ex 3102 50 90 10 Natural sodium nitrate (CAS RN 7631-99-4) 0 % 31.12.2017 ex 3204 11 00 70 Dye C.I. Disperse Red 343 0 % 31.12.2017 ex 3204 13 00 20 (2,2-(3,3-Dioxidobiphenyl-4,4-diyldiazo)bis(6-(4-(3-(diethylamino)propylamino)-6-(3-(diethylammonio)propylamino)-1,3,5-triazin-2-ylamino)-3-sulfonato-1-naphtholato))dicopper(II) acetate lactate (CAS RN 159604-94-1) 0 % 31.12.2017 ex 3204 15 00 10 Dye C.I. Vat Orange 7 (C.I. Pigment Orange 43) 0 % 31.12.2017 ex 3204 17 00 30 Dye C.I. Pigment Yellow 97 0 % 31.12.2017 ex 3204 17 00 80 Dye C.I. Pigment Red 207 0 % 31.12.2017 ex 3204 17 00 85 Dye C.I. Pigment Blue 61 0 % 31.12.2017 ex 3204 17 00 88 Dye C.I. Pigment Violet 3 0 % 31.12.2017 ex 3204 19 00 84 Dye C.I. Solvent Blue 67 0 % 31.12.2017 ex 3204 19 00 85 Dye C.I. Solvent Red HPR 0 % 31.12.2017 ex 3208 90 19 ex 3208 90 91 25 20 Tetrafluoroethylene copolymer in butylacetate solution with a content of solvent of 50 % ( ± 2 %) by weight 0 % 31.12.2017 ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 % 31.12.2017 ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerised with oxirane, methyl terminated 0 % 31.12.2017 ex 3802 90 00 11 Soda flux calcinated diatomaceous earth, acid washed, for use as filter aid in the manufacture of pharmaceutical and/or biochemical products 0 % 31.12.2017 ex 3808 91 90 10 Indoxacarb (ISO) and its (R) isomer, fixed on a support of silicon dioxide 0 % 31.12.2013 ex 3808 91 90 50 Spodoptera exigua nuclear polyhedrosis virus (SeNPV) in an aqueous glycerol suspension 0 % 31.12.2013 ex 3808 91 90 60 Spinetoram (ISO) (CAS RN 935545-74-7), preparation of two spinosyn components (3-ethoxy-5,6-dihydro spinosyn J) and (3-ethoxy- spinosyn L) 0 % 31.12.2017 ex 3808 92 90 10 Fungicide in the form of a powder, containing by weight 65 % or more but not more than 75 % of hymexazole (ISO), not put up for retail sale 0 % 31.12.2013 ex 3808 93 15 10 Preparation based on a concentrate containing by weight 45 % or more but not more than 55 % of the active herbicidal ingredient Penoxsulam as an aqueous suspension 0 % 31.12.2017 ex 3811 21 00 30 Additives for lubricating oils, containing mineral oils, consisting of calcium salts of reaction products of polyisobutylene substituted phenol with salicylic acid and formaldehyde, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 40 Additives for lubricating oils, containing mineral oils, based on a mixture of dodecylphenol sulphide calcium salts (CAS RN 68784-26-9), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 50 Additives for lubricating oils,  based on calcium C16-24 alkylbenzenesulphonates (CAS RN 70024-69-0),  containing mineral oils, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 60 Additives for lubricating oils, containing mineral oils,  based on calcium polypropylenyl substituted benzenesulphonate (CAS RN 75975-85-8) with a content by weight of 25 % or more but not more than 35 %,  with a total base number (TBN) of 280 or more but not more than 320, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 70 Additives for lubricating oils,  containing polyisobutylene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  containing mineral oils,  with a chlorine content by weight of 0,05 % or more but not more than 0,25 %,  with a total base number (TBN) of more than 20, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 10 Additives for lubricating oils, consisting of reaction products of diphenylamine with branched nonene (CAS RN 36878-20-3 and CAS RN 27177-41-9), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 20 Additives for lubricating oils, consisting of reaction products of bis(2-methylpentan-2-yl)dithiophosphoric acid with propylene oxide, phosphorus oxide, and amines with C12-14 alkyl chains, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 30 Additives for lubricating oils, consisting of reaction products of butyl-cyclohex-3-enecarboxylate, sulphur and triphenyl phosphite (CAS RN 93925-37-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 40 Additives for lubricating oils, consisting of reaction products of 2-methyl-prop-1-ene with sulphur monochloride and sodium sulphide (CAS RN 68511-50-2), with a chlorine content by weight of 0,05 % or more but not more than 0,5 %, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 50 Additives for lubricating oils, consisting of a mixture of N,N-dialkyl -2-hydroxyacetamides with alkyl chain lengths between 12 and 18 carbon atoms (CAS RN 866259-61-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 90 00 30 Solution of a (dimethylamino)methyl-derivative of polyisobutylene phenol, containing by weight 10 % or more but not more than 19,9 % petroleum naphtha 0 % 31.12.2017 ex 3811 90 00 40 Solution of a quaternary ammonium salt based on polyisobutenyl succinimide, containing by weight 20 % or more but not more than 29,9 % 2-ethylhexanol 0 % 31.12.2017 ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 % 31.12.2017 ex 3815 90 90 18 Oxidation catalyst with an active ingredient of di[manganese (1+)], 1,2-bis(octahydro-4,7-dimethyl-1H-1,4,7-triazonine-1-yl-kN1, kN4, kN7)ethane-di-Ã ¼-oxo-Ã ¼-(ethanoato-kO, kO)-, di[chloride(1-)], used to accelerate chemical oxidation or bleaching (CAS RN 1217890-37-3) 0 % 31.12.2017 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerisation of olefins (1) 0 % 31.12.2017 ex 3815 90 90 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel or in water, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (1) 0 % 31.12.2016 ex 3824 90 97 33 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 9084-48-8) 0 % 31.12.2016 ex 3824 90 97 35 Mixture of:  3,3-bis(2-methyl-1-octyl-1H-indol-3-yl)phthalide (CAS RN 50292-95-0) and  ethyl-6-(diethylamino)-3-oxo-spiro-[isobenzofuran-1(3H),9-[9H]xanthene]-2-carboxylate (CAS RN 154306-60-2) 0 % 31.12.2017 ex 3824 90 97 36 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (CAS RN 169117-72-0) 0 % 31.12.2017 ex 3824 90 97 37 Liquid crystal mixture for use in the manufacture of displays (1) 0 % 31.12.2017 ex 3824 90 97 38 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (1) 0 % 31.12.2017 ex 3824 90 97 41 Preparation, consisting of:  dipropylene glycol  tripropylene glycol  tetrapropylene glycol and  pentapropylene glycol 0 % 31.12.2017 ex 3824 90 97 43 Nickel hydroxide, doped with 12 % or more but not more than 18 % by weight of zinc hydroxide and cobalt hydroxide, of a kind used to produce positive electrodes for accumulators 0 % 31.12.2017 ex 3824 90 97 44 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (1) 0 % 31.12.2017 ex 3824 90 97 70 Paste containing by weight 75 % or more, but not more than 85 % of copper, and also containing inorganic oxides, ethyl cellulose and a solvent 0 % 31.12.2017 ex 3824 90 97 78 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder with a particle size not more than 300 Ã ¼m, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols,  not more than 15 % of betasitostanols 0 % 31.12.2017 ex 3903 90 90 ex 3911 90 99 35 43 Copolymer of Ã ±-methylstyrene and styrene, having a softening point of more than 113 °C 0 % 31.12.2013 ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene  35 % or more but not more than 45 % of poly(phenylene ether)  not more than 10 % of other additives and with one or more of the following special colour effects:  metallic or pearlescent with a visual angular metamerism caused by at least 0,3 % flake-based pigment  fluorescent, as characterised by emitting light during absorption of ultraviolet radiation  bright white, as characterised by L* not less than 92 and b* not more than 2 and a* between  5 and 7 on the CIELab colour scale 0 % 31.12.2013 ex 3904 69 80 85 Copolymer of ethylene with chlorotrifluoroethylene, whether or not modified with hexafluoroisobutylene, in powder, whether or not with fillers 0 % 31.12.2017 ex 3907 30 00 60 Polyglycerol polyglycidyl ether resin (CAS RN 105521-63-9) 0 % 31.12.2017 ex 3907 60 80 50 Flexible packages (for oxygen sensitive polymers) manufactured from a laminate of:  not more than 75 Ã ¼m of polyethylene,  not more than 50 Ã ¼m of polyamide,  not more than 15 Ã ¼m of polyethylene terephthalate and  not more than 9 Ã ¼m of aluminium with a tensile strength of more than 70 N/15 mm and oxygen transmission rate of less than 0,1 cm3/m2/24 hrs at 0,1 MPa 0 % 31.12.2017 ex 3907 99 90 25 Copolymer, containing 72 % by weight or more of terephthalic acid and/or isomers thereof and cyclohexanedimethanol 0 % 31.12.2017 ex 3907 99 90 60 Copolymer of terephthalic acid and isophthalic acid with bisphenol A 0 % 31.12.2017 ex 3908 90 00 60 Copolymer consisting of:  hexanedioic acid  12-aminododecanoic acid  hexahydro-2H-azepin-2-one, and  1,6-hexanediamine 0 % 31.12.2017 ex 3909 40 00 20 Powder of thermosetting resin in which magnetic particles have been evenly distributed, for use in the manufacture of ink for photocopiers, fax machines, printers and multifunction devices (1) 0 % 31.12.2015 ex 3909 40 00 30 Mixture of:  alkylphenol  formaldehyde resin, whether or not brominated, and  zinc oxide 0 % 31.12.2017 ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly(dimethylsiloxane/diphenylsiloxane) gum 0 % 31.12.2017 ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 % 31.12.2017 ex 3911 90 99 53 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 3a,4,7,7a-tetrahydro-4,7-methano-1H-indene and 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503442-46-4) 0 % 31.12.2017 ex 3911 90 99 57 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503298-02-0) 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 43 26 Ethylene vinyl acetate film:  of a thickness of 100 Ã ¼m or more,  coated on one side with an acrylic pressure sensitive or UV-sensitive adhesive and a polyester liner 0 % 31.12.2014 ex 3919 10 80 ex 3919 90 00 45 45 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 55 53 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90o of more than 25 N/cm (as determined by the ASTM D 3 330 method) 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 85 28 Poly(vinyl chloride) or polyethylene or any other polyolefine film:  of a thickness of 65 Ã ¼m or more,  coated on one side with an acrylic UV-sensitive adhesive and a polyester liner 0 % 31.12.2014 ex 3919 90 00 25 Film consisting of a multi-layer construction of poly(ethylene terephthalate) and copolymer of butylacrylate and methylmethacrylate, coated on one side with an acrylic abrasion resistant coating incorporating nanoparticles of antimony tin oxide and carbon black, and on the other side with an acrylic pressure sensitive adhesive and a silicone-coated poly(ethylene terephthalate) protective liner 0 % 31.12.2017 ex 3919 90 00 ex 9001 20 00 47 40 Polariser film, in rolls, consisting of a multilayered polyvinyl alcohol film, supported on either side by a triacetyl cellulose film, with a pressure sensitive adhesive and release film on one side 0 % 31.12.2017 ex 3920 10 40 30 Co-extruded seven to nine layered film predominately of copolymers of ethylene or functionalised polymers of ethylene, consisting of:  a tri-layer barrier with a core layer predominantly of ethylene vinyl alcohol covered on either side with a layer predominantly of cyclic olefin polymers,  covered on either side with two or more layers of polymeric material, and having an overall total thickness of not more than 110 Ã ¼m 0 % 31.12.2017 ex 3920 20 29 ex 3920 20 80 55 93 Co-extruded seven to nine layered film predominately of copolymers of propylene, consisting of:  a tri-layer barrier with a core layer predominantly of ethylene vinyl alcohol covered on either side with a layer predominantly of cyclic olefin polymers,  covered on either side with two or more layers of polymeric material, and having an overall total thickness of not more than 110 Ã ¼m 0 % 31.12.2017 ex 3920 20 29 94 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  of an overall thickness of not more than 70 Ã ¼m 0 % 31.12.2016 ex 3920 51 00 40 Sheets of polymethylmethacrylate conforming to standard EN 4 366 (MIL-PRF-25690) 0 % 31.12.2013 ex 3920 62 19 42 Poly(ethylene terephthalate) film, of a thickness of 18Ã ¼m or more but not more than 25 Ã ¼m, having:  a shrinkage of 3,4 ( ± 0,1) % in the machine direction (as determined by the ASTM D 1204 method at 190 °C for 20 min) and  a shrinkage of 0,3 ( ± 0,2) % in the transverse direction (as determined by the ASTM D 1204 method at 190 °C for 20 min) 0 % 31.12.2013 ex 3920 62 19 81 Poly(ethylene terephthalate) film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer consisting of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2017 ex 3920 79 90 10 Cellulose acetyl butyrate film, whether or not combined with a polycarbonate layer, of a thickness of not more than 0,81 mm containing a micro-louvre with a typical viewing angle of 30 degrees measured on each side of the surface normal 0 % 31.12.2013 ex 3920 92 00 30 Polyamide film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer which consists of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2013 ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 oxybis (phenyleneamine) 0 % 31.12.2017 ex 5603 11 10 ex 5603 11 90 20 20 Non-wovens, not weighing more than 20 g/m2, containing spunbonded and meltblown filaments put together in a sandwich way with the two outer layers containing fine endless filaments (not less than 10 Ã ¼m but not more than 20 Ã ¼m in diameter) and the inner layer containing super-fine endless filaments (not less than 1 Ã ¼m but not more than 5 Ã ¼m in diameter), for the manufacture of napkins and napkin liners for babies and similar sanitary napkins (1) 0 % 31.12.2017 ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4 mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded,  and on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 31.12.2017 ex 5603 12 90 ex 5603 13 90 ex 5603 92 90 ex 5603 93 90 70 70 40 10 Non-wovens of polypropylene,  with a melt blown layer, laminated on each side with spunbonded filaments of polypropylene,  with a weight of not more than 150 g/m2,  in the piece or simply cut into squares or rectangles, and  not impregnated 0 % 31.12.2013 ex 5603 92 90 ex 5603 94 90 70 40 Non-wovens, consisting of multiple layers of a mixture of meltblown fibres and staple fibres of polypropylene and polyester, whether or not laminated on one side or on both sides with spunbonded filaments of polypropylene 0 % 31.12.2013 ex 5603 92 90 ex 5603 93 90 80 50 Non-woven polyolefin fabric, consisting of an elastomeric layer, laminated on each side with polyolefin filaments:  a weight of 25 g/m2 or more but not more than 150 g/m2,  in the piece or simply cut into squares or rectangles,  not impregnated,  with cross-directional or machine-directional stretch properties for use in the manufacture of infant/child care products (1) 0 % 31.12.2016 ex 6909 19 00 15 Ceramic ring with rectangular transversal section having an external diameter of 19 mm or more (+ 0,00 mm/  0,10 mm) but not more than 29 mm (+ 0,00 mm/  0,20 mm), an internal diameter of 10 mm or more (+ 0,00 mm/  0,20 mm) but not more than 19 mm (+ 0,00 mm/  0,30 mm), a thickness variable from 2 mm ( ± 0,10 mm) to 3,70 mm ( ± 0,20 mm) and heat resistance 240 °C or more, containing by weight:  90 % ( ± 1,5 %) of aluminium oxide  7 % ( ± 1 %) of titanium oxide 0 % 31.12.2017 ex 7005 10 30 10 Float glass:  of a thickness of 4,0 mm or more but not more than 4,2 mm,  with a light transmission of 91 % or more measured using a D-type light source,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 31.12.2017 ex 7019 12 00 ex 7019 12 00 05 25 Rovings ranging from 1 980 to 2 033 tex, composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m) 0 % 31.12.2013 ex 7019 19 10 15 S-glass yarn of 33 tex or a multiple of 33 tex ( ± 13 %) made from continuous spun-glass filaments with fibres of a diameter of 9 Ã ¼m (  1 Ã ¼m/+ 1,5 Ã ¼m) 0 % 31.12.2017 ex 7326 90 98 40 TV pedestal stand with metal upper part for fixation and stabilisation of TV cabinet case/body 0 % 31.12.2016 ex 7601 20 20 ex 7601 20 80 10 10 Sheets and billets of secondary aluminium alloy containing lithium 0 % 31.12.2017 ex 7604 29 10 ex 7606 12 99 10 20 Sheets and bars of aluminium-lithium alloys 0 % 31.12.2015 ex 7606 12 92 ex 7607 11 90 20 20 Aluminium and magnesium alloy strip:  in rolls,  of a thickness of 0,14 mm or more but not more than 0,40 mm,  a width of 12,5 mm or more but not more than 359 mm,  a tensile strength of 285 N/mm2 or more, and  an elongation at break of 1 % or more, and containing by weight:  93,3 % or more of aluminium,  2,2 % or more but not more than 5 % of magnesium, and  not more than 1,8 % of other elements 0 % 31.12.2017 ex 7607 11 90 30 Laminated aluminium foil with:  99 % or more of aluminium,  a silica and water glass free hydrophilic coating,  a total thickness of not more than 0,120 mm,  a tensile strength of 100 N/mm2 or more (as determined by test method ASTM E8), and  an elongation at break of 1 % or more 0 % 30.6.2013 ex 7607 20 90 10 Aluminium laminated film of a total thickness of not more than 0,123 mm, comprising of a layer of aluminium of a thickness of not more than 0,040 mm, polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 31.12.2017 ex 8102 10 00 10 Molybdenum powder with  a purity by weight of 99 % or more and  a particle size of 1,0 Ã ¼m or more, but not more than 5,0 Ã ¼m 0 % 31.12.2017 ex 8108 90 30 20 Bars, rods and wire of alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, for use in the manufacture of silencers and exhaust pipes of subheadings 8708 92 or 8714 10 00 (1) 0 % 31.12.2017 ex 8108 90 50 30 Alloy of titanium and silicon, containing by weight 0,15 % or more but not more than 0,60 % of silicon, in sheets or rolls, for use in the manufacture of:  exhaust systems for internal combustion engines or  tubes and pipes of subheading 8108 90 60 (1) 0 % 31.12.2017 ex 8108 90 50 40 Titanium-alloy sheets for the manufacture of structural parts of aircrafts (1) 0 % 31.12.2017 ex 8108 90 50 50 Plates, sheets, strips and foils of an alloy of titanium, copper and niobium, containing by weight 0,8 % or more but not more than 1,2 % of copper and 0,4 % or more but not more than 0,6 % of niobium 0 % 31.12.2017 ex 8108 90 50 85 Plates, sheets, strip and foil of non-alloyed titanium 0 % 31.12.2017 ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 % 31.12.2017 ex 8207 30 10 10 Set of transfer and/or tandem press tools for cold-forming, pressing, drawing, cutting, punching, bending, calibrating, bordering and throating of metal sheets, for use in the manufacture of frame parts of motor vehicles (1) 0 % 31.12.2017 ex 8407 33 00 ex 8407 90 80 ex 8407 90 90 10 10 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers, with a seat of subheading 8433 11 51, and hand-operated lawn mowers of heading 8433 11 90,  tractors of subheading 8701 90 11, whose main function is that of a lawn mower,  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 or  snowploughs and snow blowers of subheading 8430 20 (1) 0 % 31.12.2017 ex 8408 90 43 ex 8408 90 45 ex 8408 90 47 30 20 30 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3, and  a rated output of 15 kW or more but not more than 55 kW, for use in the manufacture of vehicles of heading 8 427 (1) 0 % 31.12.2017 ex 8411 99 00 30 Wheel-shaped gas turbine component with blades, of a kind used in turbochargers:  of a precision-cast nickel based alloy complying with standard DIN G- NiCr13Al16MoNb or DIN NiCo10W10Cr9AlTi or AMS AISI:686,  with a heat-resistance of not more than 1 100 °C;  with a diameter of 30 mm or more, but not more than 80 mm;  with a height of 30 mm or more, but not more than 50 mm 0 % 31.12.2017 ex 8481 80 69 60 Four-way reversing valve for refrigerants, consisting of:  a solenoid pilot valve  a brass valve body including valve slider and copper connections with a working pressure up to 4,5 MPa 0 % 31.12.2017 ex 8483 30 38 30 Cylindrical bearing housing:  of precision-cast grey cast iron complying with standard DIN EN 1561,  with oil chambers,  without bearings,  with a diameter of 60 mm or more, but not more than 180 mm,  with a height of 60 mm or more, but not more than 120 mm,  whether or not with water chambers and connectors 0 % 31.12.2017 ex 8501 31 00 70 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 100 mm,  a supply voltage of 12 V,  an output at 20 °C of 300 W or more, but not more than 550 W,  a torque 20 °C of 2,90 Nm or more, but not more than 5,30 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 1 200 rpm,  equipped with the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 % 31.12.2017 ex 8501 33 00 ex 8501 40 80 ex 8501 53 50 30 50 10 Electric drive for motor vehicles, with an output of not more than 315 kW, with:  an AC or DC motor whether or not with transmission,  power electronics 0 % 31.12.2016 ex 8501 62 00 30 Fuel cell system  consisting of at least phosphoric acid fuel cells,  in a housing with integrated water management and gas treatment,  for permanent, stationary energy supply 0 % 31.12.2017 ex 8504 31 80 20 Transformer for use in the manufacture of inverters in LCD modules (1) 0 % 31.12.2017 ex 8504 31 80 40 Electrical transformers:  with a capacity of 1 kVA or less  without plugs or cables, for internal use in the manufacture of set top boxes and TVs (1) 0 % 31.12.2017 ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components  with two output connectors  with two input connectors which are available and useable in parallel  able to switch between bright and dimmed operation mode  with an input voltage of 40 V (+ 25 %  15 %) or 42 V (+ 25 %  15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 %  15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 %  35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode  with an input current reaching 80 % of its nominal value within 20 ms  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions  with an maximum inrush current overshoot of not more than 250 % of the input current  with a period of the inrush current overshoot of not more than 100 ms  with an input current undershoot of not less than 50 % of the input current  with a period of the inrush current undershoot of not more than 20 ms  with a presettable output current  with an output current reaching 90 % of its nominal pre-set value within 50 ms  with an output current reaching zero within 30 ms after removal of the input voltage  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % 30.6.2013 ex 8504 40 82 50 Transformer in a housing with  a rated power of not more than 30 W  an input voltage of 90 V or more, but not more than 305 V  an input frequency of 47 Hz or more, but not more than 63 Hz  a constant current output of 350 mA or more, but not more than 1 050 mA  an inrush current of not more than 10 A  an operating temperature range of  20 °C or more, but not more than + 65 °C, suitable for driving LEDs 0 % 31.12.2017 ex 8504 50 95 50 Solenoid coil with  a power consumption of not more than 6 W,  an insulation resistance of more than 100 M ohms, and  an insert hole of 11,4 mm or more, but not more than 11,8 mm 0 % 31.12.2017 ex 8505 11 00 33 Permanent magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with measurements of not more than 15 mm Ã  10 mm Ã  2 mm, or in the shape of a disc with a diameter of not more than 90 mm, whether or not containing a hole in the centre 0 % 31.12.2013 ex 8505 11 00 50 Bars specifically shaped, intended to become permanent magnets after magnetisation, containing neodymium, iron and boron, with dimensions:  a length of 15 mm or more but not more than 52 mm,  a width of 5 mm or more but not more than 42 mm, of a kind to be used in the manufacture of electric servomotors for industrial automation 0 % 31.12.2017 ex 8505 11 00 60 Rings, tubes, bushings or collars made from an alloy of neodymium, iron and boron, with  a diameter of not more than 45 mm,  a height of not more than 45 mm, of a kind used in the manufacture of permanent magnets after magnetisation 0 % 31.12.2017 ex 8507 60 00 40 Batteries of ion-lithium electric accumulators rechargeable with:  a length of 1 203 mm or more, but not more than 1 297 mm,  a width of 282 mm or more, but not more than 772 mm,  a height of 792 mm or more, but not more than 839 mm,  a weight of 260 kg or more, but not more than 293 kg,  power of 22 kWh or 26 kWh, and  constituted of 24 or 48 modules 0 % 31.12.2017 ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 485 kWh or more, but not more than 2 158 kWh 0 % 31.12.2017 ex 8507 60 00 55 Lithium-ion accumulator in cylindrical form, with:  a base similar to an ellipse squeezed in the middle,  a length of 49 mm or more (not including terminals),  a width of 33,5 mm or more,  a thickness of 9,9 mm or more,  a rated capacity of 1,75 Ah or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 ex 8507 60 00 57 Lithium-ion accumulator, cuboid in shape, with:  some of the corners rounded off,  a length of 76 mm or more (not including terminals),  a width of 54,5 mm or more,  a thickness of 5,2 mm or more,  a rated capacity of 3 100 mAh or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 ex 8507 90 80 70 Cut plate of nickel-plated copper foil, with:  a width of 70 mm ( ± 5 mm),  a thickness of 0,4 mm ( ± 0,2 mm),  a length of not more than 55 mm, for use in the manufacture of lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 8518 29 95 30 Loudspeakers of:  an impedance of 4 Ohm or more, but not more than 16 Ohm,  a nominal power of 2 W or more, but not more than 20 W,  with or without plastic bracket, and  with or without electric cable fitted with connectors, of a kind used for TV sets and video monitors manufacture 0 % 31.12.2017 ex 8522 90 80 96 Hard disk drive, for incorporation in products of heading 8 521 (1) 0 % 31.12.2017 ex 8528 59 40 20 Liquid crystal display colour video monitor having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less,  either without housing, with back cover and mounting frame,  or with a housing specially designed for mounting, suitable for the incorporation into goods of Chapters 84 to 90 and 94 0 % 31.12.2013 ex 8529 90 65 75 Modules comprising at least semiconductor chips for:  the generation of driving signals for pixel addressing, or  driving addressing pixels 0 % 31.12.2017 ex 8529 90 92 47 Area image sensors (progressive scan Interline CCD-Sensor or CMOS-Sensor) for digital video cameras in the form of analogue or digital, monolithic integrated circuit with pixels of not more than 12 Ã ¼m Ã  12 Ã ¼m in monochromic version with microlenses applied to each individual pixel (microlens array) or in polychromic version with a colour filter, whether or not with a lenslet (micro lens) array with one lenslet mounted on each individual pixel 0 % 31.12.2014 ex 8529 90 92 50 Colour LCD display panel for LCD monitors of heading 8 528:  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with backlight, micro-controller,  with a CAN (Controller area network)-controller with LVDS (Low-voltage differential signalling) interface and CAN/power supply socket or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with or without a heat sink at the back of the housing,  without a signal-processing module, for use in the manufacture of vehicles of chapter 87 (1) 0 % 31.12.2015 ex 8536 69 90 81 Pitch connector for use in the manufacture of LCD television reception apparatus (1) 0 % 31.12.2017 ex 8536 69 90 87 D-subminiature (D-sub) type connectors, built into a plastic or metal housing, with 15 pins in 3 rows, for use in the manufacture of products falling within headings 8 521 and 8 528 (1) 0 % 31.12.2016 ex 8536 69 90 88 Secure Digital (SD), CompactFlash, Smart Card and 64- pin PC-card female connectors, of a kind used for soldering on printed circuit boards, for connecting electrical apparatus and circuits and switching or protecting electrical circuits with a voltage of not more than 1 000 V 0 % 31.12.2017 ex 8537 10 91 30 Data processing and evaluation vehicle dashboard control module, operating through the CAN  bus protocol, containing at least:  microprocessor relays,  a stepper motor,  Electrically Erasable Programmable Read-Only (EEPROM) memory, and  other passive components (such as connectors, diodes, voltage stabiliser, resistors, capacitors, transistors), with a voltage of 13,5 V 0 % 31.12.2017 ex 8543 90 00 40 Part of an electrolysis device, consisting of a pan of nickel equipped with a wire mesh of nickel, fixed via ribs of nickel, and a pan of titanium equipped with a wire mesh of titanium, fixed via ribs of titanium, of which both pans are fixed together back to back 0 % 31.12.2017 ex 8544 20 00 ex 8544 42 90 ex 8544 49 93 ex 8544 49 95 10 20 20 10 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A,  a heat resistance of not more than 105 °C,  individual wires of a thickness of not more than 0,1 mm ( ± 0,01 mm) and a width of not more than 0,8 mm ( ± 0,03 mm),  a distance between conductors of not more than 0,5 mm and  a pitch (distance from centreline to centreline of conductors) of not more than 1,25 mm 0 % 31.12.2013 ex 8544 42 90 10 Data transmission cable capable of a bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V)  connectors fitted at one or both ends, at least one of which contains pins with a pitch of 1 mm,  outer screening shielding, used solely for communication between LCD, PDP or OLED panel and video processing electronic circuits 0 % 31.12.2013 ex 8548 90 90 50 Filters with a ferromagnetic core, used to suppress high frequency noise in electronic circuits, for the manufacture of TV sets and monitors of heading 8528 (1) 0 % 31.12.2017 ex 8704 23 91 20 Motor chassis with a self-ignition capacity of at least 8 000 cm3, fitted with a cabin on either 3, 4 or 5 wheels having a wheelbase of at least 480 cm, not containing working machinery, to be built into special purpose motor vehicles with a width of at least 300 cm (1) 0 % 31.12.2017 ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material, whether or not with an adhesive layer, covered on one side or on both sides with a release film 0 % 31.12.2017 ex 9001 90 00 75 Front filter comprising glass panels with special printing and film coating, for use in the manufacture of plasma display modules (1) 0 % 31.12.2017 ex 9002 11 00 20 Lenses  measuring not more than 80 mm Ã  55 mm Ã  50 mm,  with a resolution of 160 lines/mm or better, and  with a zoom ratio of 18 times, of a kind used for the production of visualisers or live image cameras 0 % 31.12.2017 ex 9002 11 00 30 Lenses  measuring not more than 180 mm Ã  100 mm Ã  100 mm at a maximum focal length of more than 200 mm,  with a resolution of 130 lines/mm or better, and  with a zoom ratio of 18 times of a kind used for the production of visualisers or live image cameras 0 % 31.12.2017 ex 9002 11 00 40 Lenses  measuring not more than 125 mm Ã  65 mm Ã  65 mm,  with a resolution of 125 lines/mm or better, and  with a zoom ratio of 16 times of a kind used for the production of visualisers or live image cameras 0 % 31.12.2017 ex 9002 11 00 70 Lenses  measuring not more than 180 mm Ã  100 mm Ã  100 mm at a maximum focal length of more than 200 mm,  with an etendue of 7 steradian mm2 or better, and  with a zoom ratio of 16 times of a kind used for the production of visualisers or live image cameras 0 % 31.12.2017 ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % 31.12.2017 ex 9405 40 39 30 Electric light assembly containing:  printed circuit boards and  Light Emitting Diodes (LED) for the manufacture of backlight units for flat TV sets (1) 0 % 30.6.2013 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1). (2) The specific additional duty is applicable. (3) A surveillance of imports of goods covered by this tariff suspension shall be established in accordance with the procedure laid down in Article 308d of the Regulation (EEC) No 2454/93. ANNEX II CN code TARIC ex 2008 60 19 30 ex 2008 60 39 30 ex 2008 93 91 20 ex 2009 49 30 91 ex 2710 12 25 10 ex 2805 30 90 30 ex 2823 00 00 10 ex 2835 10 00 10 ex 2839 19 00 10 ex 2841 80 00 10 ex 2841 90 85 10 ex 2850 00 20 30 ex 2904 10 00 40 ex 2914 19 90 20 ex 2914 19 90 30 ex 2914 19 90 40 ex 2914 39 00 30 ex 2914 39 00 40 ex 2914 50 00 60 ex 2914 50 00 70 ex 2916 39 90 55 ex 2917 39 95 40 ex 2918 23 00 10 ex 2920 19 00 10 ex 2921 30 99 20 ex 2921 30 99 30 ex 2921 59 90 30 ex 2922 49 85 60 ex 2924 29 98 35 ex 2924 29 98 86 ex 2928 00 90 75 ex 2928 00 90 80 ex 2928 00 90 85 ex 2930 20 00 10 ex 2930 90 99 66 ex 2930 90 99 67 ex 2930 90 99 68 ex 2930 90 99 69 ex 2930 90 99 71 ex 2930 90 99 82 ex 2930 90 99 83 ex 2932 99 00 60 ex 2933 19 90 40 ex 2933 29 90 40 ex 2933 39 99 55 ex 2933 69 80 35 ex 2933 69 80 55 ex 2933 79 00 30 ex 2933 99 80 50 ex 2933 99 80 73 ex 2933 99 80 89 ex 2934 20 80 40 ex 2934 99 90 15 ex 2934 99 90 23 ex 2934 99 90 74 ex 2934 99 90 78 ex 2934 99 90 83 ex 2934 99 90 84 ex 3204 15 00 10 ex 3204 17 00 30 ex 3204 17 00 75 ex 3208 90 19 75 ex 3208 90 91 10 ex 3402 13 00 20 ex 3808 91 90 10 ex 3808 91 90 50 ex 3808 92 90 10 ex 3808 93 15 10 ex 3808 93 27 20 ex 3815 19 90 41 ex 3815 90 90 16 ex 3815 90 90 85 ex 3815 90 90 89 ex 3824 90 97 33 ex 3824 90 97 36 ex 3824 90 97 37 ex 3824 90 97 38 ex 3824 90 97 44 ex 3824 90 97 47 ex 3824 90 97 70 ex 3824 90 97 78 ex 3901 10 10 10 ex 3901 20 90 30 ex 3903 90 90 35 ex 3903 90 90 86 ex 3906 10 00 10 ex 3907 99 90 60 ex 3909 40 00 20 ex 3910 00 00 50 ex 3911 90 19 30 ex 3919 10 80 45 ex 3919 10 80 55 ex 3919 90 00 25 ex 3919 90 00 26 ex 3919 90 00 28 ex 3919 90 00 45 ex 3919 90 00 47 ex 3919 90 00 53 ex 3919 90 00 55 ex 3920 20 29 94 ex 3920 51 00 10 ex 3920 51 00 40 ex 3920 62 19 41 ex 3920 62 19 43 ex 3920 62 19 80 ex 3920 62 19 82 ex 3920 79 90 10 ex 3920 92 00 30 ex 5407 10 00 10 ex 5603 11 10 20 ex 5603 11 90 20 ex 5603 12 90 50 ex 5603 12 90 70 ex 5603 13 90 70 ex 5603 92 90 40 ex 5603 92 90 70 ex 5603 92 90 80 ex 5603 93 90 10 ex 5603 93 90 50 ex 5603 94 90 40 ex 7005 10 25 10 ex 7005 10 30 10 ex 7006 00 90 60 ex 7007 19 20 20 ex 7326 90 98 40 ex 7410 22 00 10 ex 7601 20 99 10 ex 7604 29 10 10 ex 7606 12 92 20 ex 7606 12 99 20 ex 7607 11 90 20 ex 7607 11 90 30 ex 7607 20 90 10 ex 8108 90 30 20 ex 8108 90 50 30 ex 8108 90 50 40 ex 8108 90 50 50 ex 8113 00 90 10 ex 8407 31 00 10 ex 8407 33 00 10 ex 8407 90 80 10 ex 8407 90 90 10 ex 8412 21 80 50 ex 8419 89 98 30 ex 8419 89 98 40 ex 8462 21 80 10 ex 8477 59 80 10 ex 8501 33 00 30 ex 8501 40 80 50 ex 8501 53 50 10 ex 8504 31 80 20 ex 8504 40 82 40 ex 8505 11 00 33 ex 8507 90 80 70 ex 8522 90 80 96 ex 8528 59 40 20 ex 8529 90 49 10 ex 8529 90 65 75 ex 8529 90 65 80 ex 8529 90 92 46 ex 8529 90 92 47 ex 8529 90 92 50 ex 8529 90 92 60 ex 8536 69 90 81 ex 8536 69 90 87 ex 8540 91 00 95 ex 8543 90 00 40 ex 8544 42 90 10 ex 8544 49 93 20 ex 8704 23 91 20 ex 9001 20 00 10 ex 9001 20 00 40 ex 9001 90 00 75 ex 9032 10 89 20 ex 9032 89 00 40 ex 9405 40 39 30